TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00028-CV


In re Hewlett Packard, Scott Bartlow, Brian Thome, and Brandon McLamb






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R
PER CURIAM
	Relators Hewlett Packard, Scott Bartlow, Brian Thome and Brandon McLamb have
filed a motion for emergency relief, requesting a stay of depositions pending our resolution of the
merits of the petition for writ of mandamus.  Relators' motion for emergency relief is granted and
the depositions of Scott Bartlow, Brian Thome, and Brandon ("Charles") McLamb, scheduled by
order of the trial court for January 25, 26 and 27, are stayed pending further order of the Court.  The
Court further orders Real Party in Interest Dell Inc. to file a response to the petition for writ of
mandamus on or before February 1, 2006.
	Nothing in this order should be construed as an expression of this Court's opinion on
the merits of the petition for writ of mandamus.
	It is ordered January 20, 2006.

Before Chief Justice Law, Justices Puryear and Waldrop